Title: From Thomas Jefferson to James Madison, 16 September 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Sep. 16. 06.
                        
                        I inclose you a letter & sundry papers recieved from mr Gallatin of which I will ask the return. 1. as to
                            the refractory Tunisians I think we should pay their passage & get rid of them. if they would stipulate to deliver
                            themselves to any Tunisian or other Barbary Agent in England, it would excuse us to the Bey of Tunis.
                        The case of an American citizen impressed on board the Chichester, & information regularly given to you, as
                            Colo. Newton says, requires I think a specific demand of him, and will not admit of our taking only the general step
                            agreed on, yesterday. still I think the general recommendation to mr Merry should accompany the specific demand. Accept
                            affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. mr Gallatin leaves N. York on his return the 22d. inst.
                        
                    